DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
Claims 1, 3, 9, 10, 17-19 are amended in the reply filed on 04/19/2022; 4, 6-8, 11-15 are cancelled. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Shiraiwa in addition to previously relied on references below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
US 20170069519 to Shiraiwa in view of US 6475336 to Hubacek. 
Claim 1: Shiraiwa discloses an electrostatic chuck (40 [electrostatic chuck plate], Fig. 1A) comprising: a first region (A1 [mount region]) having a first upper surface (center 41A [upper surface]) and configured to hold the substrate (w) disposed on the first upper surface (center A1); a second region (41A) having a second upper surface (annular A1), extending in a circumferential direction to surround the first region (See Fig. 1A), and configured to support a focus ring (50 [focus ring]) disposed on the second upper surface (annular A1); and a third region (region under 41X [groove]) provided between the first region (A1) and the second region (41A) and connected to the first region and the second region to integrate the first region, the second region, and the third region (see Fig. 1A where they appear connected), wherein the first upper surface and the second upper surface extend along a single flat surface (see Fig. 1A where center A1 and annular A1 appear to extend), the first region (A1) and the second region (41A) provide a space (inside 41X) therebetween to separate the first upper surface (center A1) and the second upper surface (annular A1) from each other and to accommodate a member (60 [protective layer]) therein, and the space (inside 41X) in which the member (60) is accommodated is a groove (41X) provided between the first region (A1) and the second region (41A) and on the third region (area under 41X).
However Shiraiwa does not disclose the member is a focus ring inner periphery. 
Hubacek discloses a focus ring (58 [edge ring], Fig. 5) including a member (60 [mating projection], Fig. 5) which is a focus ring inner periphery (60) accommodated in a groove (56 [groove]) for the purpose of improving thermal coupling from the edge ring (focus ring) to the substrate support with the result that plasma erosion of the edge ring can be reduced (col. 3, lines 10-15). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the focus ring and member of Shiraiwa to be the focus ring and focus ring inner periphery, as taught by Hubacek with motivation to improve thermal coupling from the edge ring (focus ring) to the substrate support with the result that plasma erosion of the edge ring can be reduced.
Claim 2: The apparatus of Shiraiwa in view of Hubacek discloses wherein a dielectric material constituting the first region (A1, Fig. 1A, Shiraiwa) and a dielectric material constituting the second region (41A) are the same as each other (para. [0024-0027]), and the first region and the second region appear to have a same thickness (Fig. 1A).
Claim 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,475,336 to “Hubacek.”
Claim 3: Hubacek discloses an electrostatic chuck (50/52 [wafer chuck], Fig. 5) comprising: a first region (52) having a first upper surface (upper surface of 52) and configured to hold the substrate (66 [wafer]) disposed on the first upper surface (see Fig. 5); and a second region (50) having a second upper surface (upper surface of 50), extending in a circumferential direction to surround the first region (see Fig. 5), and configured to support the focus ring (58 [edge ring]) disposed on the second upper surface (upper surface of 50), wherein the first upper surface (upper surface of 52) and the second upper surface (upper surface of 50) extend along a single flat surface (see Fig. 5 where they appear to extend along, and in col. 5, lines 10-15 where disclosed as coplanar), and the first region and the second region provide a space (space is where 60 lies) therebetween to separate the first upper surface and the second upper surface from each other and to accommodate an inner periphery of the focus ring (60 of 58) therein (see Fig. 5).
Hubacek does not explicitly disclose in the Fig. 5 embodiment wherein a dielectric constant of one region out of the first region and the second region is lower than a dielectric constant of an other region out of the first region and the second region, and a thickness of the one region has a thickness smaller than a thickness of the other region.
However Hubacek discloses in different embodiment (Fig. 4) wherein a dielectric constant of one region (periphery region of 40 [integral part]) out of the first region (central region of 40) and the second region (periphery part of 40) appears to be lower than a dielectric constant of an other region (central region of 40) out of the first region and the second region (see Fig. 4, where it is known that relative thickness dictates dielectric constant change), and a thickness of the one region (periphery part of 40) has a thickness smaller than a thickness of the other region (central part of 40), for the purpose of allowing the edge ring to fit in the recess and a wafer overlies an inner portion of the ring (col. 4, lines 60-67) or as another variation of how the edge ring chuck can be mounted on the base plate rather than another place (col. 4, lines 40-45). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate another other option of different relative thickness and therefore different relative dielectric constant, as disclosed by Hubacek with motivation to allow the edge ring to fit in the recess and a wafer overlies an inner portion of the ring or as another variation of how the edge ring chuck can be mounted on the base plate rather than another place.
Claim 5: Hubacek discloses wherein the first region (52, Fig. 5, Hubacek) and the second region (50) appear to be formed from different members separated from each other (see Fig. 5, and col. 5, lines 10-15 where they are disclosed as separated).
Claim 9, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170069519 to Shiraiwa in view of US 6475336 to Hubacek. 
Claim 9: Shiraiwa discloses a plasma processing apparatus comprising a support base (10 [electrostatic chuck device], Fig. 1A) configured to support a substrate  (w [substrate]), the support base (10) including an electrode (20 [base plate]), and an electrostatic chuck (40 [electrostatic chuck plate]) mounted on the electrode (20), wherein the electrostatic chuck (40) comprises: a first region (A1 [mount region]) having a first upper surface (center 41A [upper surface]) and configured to hold the substrate (w) disposed on the first upper surface (center A1); a second region (41A) having a second upper surface (annular A1), extending in a circumferential direction to surround the first region (See Fig. 1A), and configured to support a focus ring (50 [focus ring]) disposed on the second upper surface (annular A1); and a third region (region under 41X [groove]) provided between the first region (A1) and the second region (41A) and connected to the first region and the second region to integrate the first region, the second region, and the third region (see Fig. 1A where they appear connected), wherein the first upper surface and the second upper surface extend along a single flat surface (see Fig. 1A where center A1 and annular A1 appear to extend), the first region (A1) and the second region (41A) provide a space (inside 41X) therebetween to separate the first upper surface (center A1) and the second upper surface (annular A1) from each other and to accommodate a member (60 [protective layer]) therein, and the space (inside 41X) in which the member (60) is accommodated is a groove (41X) provided between the first region (A1) and the second region (41A) and on the third region (area under 41X).
However Shiraiwa does not disclose the member is a focus ring inner periphery; a chamber, the support base in the chamber. 
Hubacek discloses a focus ring (58 [edge ring], Fig. 5) including a member (60 [mating projection], Fig. 5) which is a focus ring inner periphery (60) accommodated in a groove (56 [groove]); a chamber (10 [reaction chamber], Fig. 1), the support base (12 [lower electrode assembly]) in the chamber (10); for the purpose of improving thermal coupling from the edge ring (focus ring) to the substrate support with the result that plasma erosion of the edge ring can be reduced (col. 3, lines 10-15). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the focus ring and member of Shiraiwa to be the focus ring and focus ring inner periphery, and incorporate a chamber with configuration, as taught by Hubacek with motivation to improve thermal coupling from the edge ring (focus ring) to the substrate support with the result that plasma erosion of the edge ring can be reduced.
Claim 10: The apparatus of Shiraiwa in view of Hubacek discloses further comprising the focus ring (58, fig. 5, Hubacek), wherein the focus ring (58) includes a first portion (62 [radially extending portion]) having a ring shape (disclosed as a ring), and a second portion (60 [projection/axially extending portion]) having a ring shape (disclosed as a ring) and sharing a central axis with the first portion (see Fig. 5), the first portion (62) extends on the second portion (60, via 64 [transition portion]), the second portion (60) has an inner diameter smaller than an inner diameter of the first portion (see fig. 5), the second portion has an outer diameter smaller than an outer diameter of the first portion (see fig. 5), the first portion of the focus ring (62 of 58) is mounted on the second region of the electrostatic chuck (50 of 50/52), and the second portion of the focus ring (60 of 58) comprises the inner periphery (see Fig. 5) and is accommodated in the space (56 [groove]) provided by the electrostatic chuck (50/52, see col. 5, lines 8-30).
Claims 11-15: (Cancelled).
Claim 16: The apparatus of Shiraiwa in view of Hubacek discloses wherein a dielectric material constituting the first region (A1, Fig. 1A, Shiraiwa) and a dielectric material constituting the second region (41A) are the same as each other (para. [0024-0027]), and the first region and the second region appear to have a same thickness (Fig. 1A).
Claim 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170069519 to Shiraiwa in view of US 6475336 to Hubacek. 
Claim 17: Shiraiwa discloses a plasma processing apparatus comprising a support base (10 [electrostatic chuck device], Fig. 1A) configured to support a substrate  (w [substrate]), the support base (10) including an electrode (20 [base plate]), and an electrostatic chuck (40 [electrostatic chuck plate]) mounted on the electrode (20), wherein the electrostatic chuck (40) comprises: a first region (A1 [mount region]) having a first upper surface (center 41A [upper surface]) and configured to hold the substrate (w) disposed on the first upper surface (center A1); a second region (41A) having a second upper surface (annular A1), extending in a circumferential direction to surround the first region (See Fig. 1A), and configured to support a focus ring (50 [focus ring]) disposed on the second upper surface (annular A1); wherein the first upper surface and the second upper surface extend along a single flat surface (see Fig. 1A where center A1 and annular A1 appear to extend), the first region (A1) and the second region (41A) provide a space (inside 41X) therebetween to separate the first upper surface (center A1) and the second upper surface (annular A1) from each other and to accommodate a member (60 [protective layer]) therein. 
However Shiraiwa does not disclose the member is a focus ring inner periphery; a chamber, the support base in the chamber. 
Hubacek discloses a focus ring (58 [edge ring], Fig. 5) including a member (60 [mating projection], Fig. 5) which is a focus ring inner periphery (60) accommodated in a groove (56 [groove]); a chamber (10 [reaction chamber], Fig. 1), the support base (12 [lower electrode assembly]) in the chamber (10); for the purpose of improving thermal coupling from the edge ring (focus ring) to the substrate support with the result that plasma erosion of the edge ring can be reduced (col. 3, lines 10-15). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the focus ring and member of Shiraiwa to be the focus ring and focus ring inner periphery, and incorporate a chamber with configuration, as taught by Hubacek with motivation to improve thermal coupling from the edge ring (focus ring) to the substrate support with the result that plasma erosion of the edge ring can be reduced.
The apparatus of Shiraiwa in view of Hubacek does not disclose wherein a dielectric constant of a material of one region out of the first region and the second region is lower than a dielectric constant of a material of an other region out of the first region and the second region, and a thickness of the one region has a thickness smaller than a thickness of the other region.
However Hubacek discloses in different embodiment (Fig. 4) wherein a dielectric constant of one region (periphery region of 40 [integral part]) out of the first region (central region of 40) and the second region (periphery part of 40) appears to be lower than a dielectric constant of an other region (central region of 40) out of the first region and the second region (see Fig. 4, where it is known that relative thickness dictates dielectric constant change), and a thickness of the one region (periphery part of 40) has a thickness smaller than a thickness of the other region (central part of 40), for the purpose of allowing the edge ring to fit in the recess and a wafer overlies an inner portion of the ring (col. 4, lines 60-67) or as another variation of how the edge ring chuck can be mounted on the base plate rather than another place (col. 4, lines 40-45). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate another other option of different relative thickness and therefore different relative dielectric constant, as disclosed by Hubacek with motivation to allow the edge ring to fit in the recess and a wafer overlies an inner portion of the ring or as another variation of how the edge ring chuck can be mounted on the base plate rather than another place.
Claim 18: The apparatus of Shiraiwa in view of Hubacek discloses a third region (region under 41X [groove], Fig. 1A, Shiraiwa) provided between the first region (A1) and the second region (41A) and connected to the first region and the second region to integrate the first region, the second region, and the third region (see Fig. 1A where they appear connected), and the space (56, Fig. 5, Hubacek) in which the focus ring inner periphery (60) is accommodated is a groove (56) provided between the first region (52) and the second region (50) and on the third region (area under 60).
Claim 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,475,336 to “Hubacek.”
Claim 17: Hubacek discloses a plasma processing apparatus comprising: a chamber (10 [reaction chamber], Fig. 1) and a support base (12 [lower electrode assembly]) configured to support a substrate (19) in the chamber (10), the support base including an electrode (13 [base plate]) and an electrostatic chuck (50/52 [wafer chuck], Fig. 5) for supporting the substrate (19) and a focus ring (58 [edge ring]), the electrostatic chuck (50/52) being mounted on the electrode (13), wherein the electrostatic chuck (50/52) comprises: a first region (52) having a first upper surface (upper surface of 52) and configured to hold the substrate (66 [wafer]) disposed on the first upper surface (see Fig. 5); and a second region (50) having a second upper surface (upper surface of 50), extending in a circumferential direction to surround the first region (see Fig. 5), and configured to support the focus ring (58 [edge ring]) disposed on the second upper surface (upper surface of 50), wherein the first upper surface (upper surface of 52) and the second upper surface (upper surface of 50) extend along a single flat surface (see Fig. 5 where they appear to extend along, and in col. 5, lines 10-15 where disclosed as coplanar), and the first region and the second region provide a space (space is where 60 lies) therebetween to separate the first upper surface and the second upper surface from each other and to accommodate an inner periphery of the focus ring (60 of 58) therein (see Fig. 5).
Hubacek does not explicitly disclose in the Fig. 5 embodiment wherein a dielectric constant of one region out of the first region and the second region is lower than a dielectric constant of an other region out of the first region and the second region, and a thickness of the one region has a thickness smaller than a thickness of the other region.
However Hubacek discloses in different embodiment (Fig. 4) wherein a dielectric constant of one region (periphery region of 40 [integral part]) out of the first region (central region of 40) and the second region (periphery part of 40) appears to be lower than a dielectric constant of an other region (central region of 40) out of the first region and the second region (see Fig. 4, where it is known that relative thickness dictates dielectric constant change), and a thickness of the one region (periphery part of 40) has a thickness smaller than a thickness of the other region (central part of 40), for the purpose of allowing the edge ring to fit in the recess and a wafer overlies an inner portion of the ring (col. 4, lines 60-67) or as another variation of how the edge ring chuck can be mounted on the base plate rather than another place (col. 4, lines 40-45). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate another other option of different relative thickness and therefore different relative dielectric constant, as disclosed by Hubacek with motivation to allow the edge ring to fit in the recess and a wafer overlies an inner portion of the ring or as another variation of how the edge ring chuck can be mounted on the base plate rather than another place.
Claim 19: Hubacek discloses wherein the first region (52, Fig. 5, Hubacek) and the second region (50) appear to be formed from different members separated from each other (see Fig. 5, and col. 5, lines 10-15 where they are disclosed as separated).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200388472 discloses the claimed invention but filed after the instant application, and includes an elastic member in the space (Fig. 2). US 20190051501 discloses two regions of a chuck having different thicknesses and a focus ring over the groove (Fig. 2). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718